Citation Nr: 0003714	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-13 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
sinus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in April 1999, when 
it was remanded for procedural development.  The requested 
development has been completed as to the service connection 
issue.  The Board now proceeds with its review of the appeal 
for service connection for a left knee disability.  

The representative has questioned whether the RO completed 
the development on the increased rating issues.  While the 
Board regrets the further delay, the considerations raised by 
the representative and other factors in this case require 
that the increased rating issues be Remanded to the RO once 
again. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a left knee disorder.

2.  There is no evidence connecting the veteran's post 
traumatic degenerative joint disease of the left knee to a 
service-connected disability or to disease or injury during 
service.  


CONCLUSION OF LAW

The claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a left knee disability, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, it is not contended nor is there any evidence 
which connects the veteran's current left knee disability to 
disease or injury during service.  There is no well grounded 
claim for service connection on a direct basis.  

Rather, the veteran claims that his service-connected right 
knee buckled in February 1996, resulting in injury of the 
left knee.  Service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  However, an appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  The 
evidence that a current injury is connected to a service-
connected disability must come from a physician or other 
trained medical source.  Grivois v. Brown, 6 Vet. App. 136 
(1994).  

Further, any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This is clearly 
a question of the interaction of disabilities and presents a 
medical question requiring evidence from a trained medical 
source.  Grottveit, 5 Vet. App. at 93.  

The Board's April 1999 Remand informed the veteran of the 
need for competent evidence linking the disorder to service 
or a service-connected disability.  He was told that he must 
submit that evidence directly to the regional office.  He was 
reminded that he is under an obligation to submit evidence of 
a well grounded claim and that failure to submit such 
evidence may result in a denial.  This fulfilled VA's duty in 
accordance with 38 U.S.C. 5103 (West 1991).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In this case, there is evidence of a current disability.  The 
May 1996 VA examination concluded with a diagnosis of post 
traumatic degenerative joint disease of both knees.  There is 
also a service-connected disability of the right knee.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995).  The claim is not 
well grounded because there is no evidence from a competent 
source which connects the left knee disability to disease or 
injury in service or to the service-connected right knee 
disability.  

At his May 1996 VA examination, the veteran reported a post 
service fall in February 1996, when he lost his balance while 
roller skating, his right leg buckled and he tore cartilage 
and ligaments in his left knee.  At his May 1997 RO hearing 
(Transcript, 4) the veteran the veteran testified that his 
right knee or leg gave way while roller skating and his left 
leg was caught as he fell backward ripping the ligament.  The 
veteran's testimony of post service fall is competent.  The 
veteran went on to testify that an orthopedic doctor told him 
that if the right leg had held, he would have been alright, 
but when the right leg let go, the left leg tried to catch 
all his weight and buckled under it.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a lay witness' 
statements as to what a doctor said are not competent 
evidence.  Warren v. Brown, 6 Vet. App. 4 (1993).  Although 
the Board's previous remand emphasized the need for evidence 
of a connection, the veteran has not submitted anything from 
the orthopedic doctor or any other trained medical witness 
which would connect the February 1996 injury to the service-
connected disability.  As there is no evidence of a nexus, 
the claim is not well grounded and must be denied.  The May 
1996 examination considered the veteran's report.  The 
diagnosis of post traumatic degenerative joint disease would 
link the current disability to the post service injury but 
there is nothing in the diagnosis or any other part of the 
report which would link the February 1996 injury to the 
service-connected disability.  Cf. Hodges v. West, No. 98-
1275 (U.S. Vet. App. Jan 12, 2000).  Hodges is 
distinguishable from this case.  The veteran reported that he 
had torn cartilage and ligaments when the left knee buckled.  
However, the VA examiner did not confirm the presence of 
cartilage or ligament damage.  More importantly, the veteran 
did not report that he had direct trauma to the knee.  Even 
when we accept trauma to the left knee, the examiner did not 
establish that the right knee disability produced the left 
knee trauma.

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  These provisions do not 
assist the veteran as post traumatic degenerative joint 
disease of both knees was first manifested on X-rays and 
medical findings approximately 15 months after service.  

The service personnel records show service in Southwest Asia.  
The provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
provide assistance in establishing that there is a connection 
between a claimed disability and a service-connected 
disability.  Medical evidence is required.  Cf. Kessel v. 
West, 13 Vet. App. 9 (1999) (en banc), appeal docketed (Fed. 
Cir.): Arms v. West 12, Vet. App. 188 (1999).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The Court has held that 
when an RO does not specifically address the question whether 
a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, the veteran is not prejudiced by the manner in 
which the Board has disposed of the claim.  

Lastly, the Board's Remand and the Supplemental Statement of 
the Case comply with 38 C.F.R. § 3.103.  The veteran alleged 
that there was additional information and he was informed to 
submit that evidence.  He did not. 


ORDER

Service connection for a left knee disability is denied.  



REMAND

The veteran has presented well grounded claims for disability 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Consequently, VA has a duty to assist 
the veteran in the development of these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The February 1996 statement of the case provided the veteran 
with the provisions of 38 C.F.R. Part 4, Code 5257, 
pertaining to instability of the knee and explained how they 
applied to the findings of record at that time.  It was also 
noted that arthritis due to trauma could be rated as 
degenerative arthritis; however, the veteran was not given 
the rating criteria for arthritis or limitation of motion.  

The May 1996 VA examination disclosed limitation of right 
knee motion.  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

When the Board previously reviewed the case, it recognized 
that VAOPGCPREC 23-97 could apply to the medical findings in 
this case.  The Board Remanded the matter to the RO to 
explain why separate evaluations were not assigned based on 
limitation of motion and instability.  The RO did not comply 
with this portion of the Remand.  The representative has 
noted that this aspect of the development is incomplete and 
has cited Stegall v. West, 11 Vet. App. 268, 271 (1998).  
That case held that, as a matter of law, the appellant is 
entitled to compliance with the terms of a remand by the 
Court or by the Board.  

The February 1996 statement of the case provided the veteran 
with the rating criteria for sinusitis.  This criteria 
changed effective October 7, 1996.  Where the law changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Under the circumstances of this case, the 
veteran should be afforded an examination to determine if he 
meets the new criteria for a higher rating.  

The issues of entitlement to ratings for a right knee 
disability and a sinus disability are REMANDED to the RO for 
the following:    

1.  The RO should schedule the veteran for 
a VA examination of his sinuses.  The 
entire claims folder, including a copy of 
this Remand, must be made available to and 
be reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The physician should describe all current 
sinus findings.  The examiner should also 
express an opinion as to the frequency of 
both incapacitating and non-incapacitating 
episodes of sinusitis.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

4.  The RO should review the rating 
claims.  The RO should evaluate the 
instability and limitation of motion and 
assign separate ratings in accordance 
with VAOPGCPREC 23-97 or explain why 
separate evaluations were not assigned 
based on limitation of motion and 
instability.  The rating decision must 
reflect consideration of 38 C.F.R. 
Part 4, Codes 5010, 5260, 5261.  

5.  The veteran is reminded that if there 
is outstanding relevant evidence, he is 
under an obligation to submit that 
evidence to the RO.

Following completion of these actions, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

